Exhibit 10.12 KEARNY FINANCIAL CORP. 2 Amendment Number One WHEREAS, Kearny Financial Corp. (the “Company”) maintains the Kearny Financial Corp. 2005 Stock Compensation and Incentive Plan (the “Plan”); and WHEREAS, in connection with the conversion of Kearny MHC from the mutual holding company to the stock holding company form of organization (the “Conversion”), the Company wishes to amend the Plan in order to use a uniform definition of change in control in all benefit plans and arrangements sponsored by the Company and Kearny Bank; and WHEREAS, pursuant to Section 9.6(d) of the Plan, the Company may amend the Plan from time to time.
